DETAILED ACTION 
The present application, filed on 06/05/2019 is being examined under the AIA  first inventor to file provisions. 
The following is final Second Office Action on the Merits in response to applicant’s filing from 03/03/2019. 
Claims 1-15 are pending and have been considered below. 

Priority
The application claims priority to foreign application JP2018-185723, filed on 09/28/2018. The priority is acknowledged.   

Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS are being considered by Examiner. 

Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered but they are not persuasive. Applicant states that “asserted zone 232 in Hicken” is designed to adhere to the adhesive fastener, and not a surface on which an adhesive force of the adhesive is lost. Examiner maintains that the peel-off surface {232} taught by Hicken meets all the claim limitations of the peel-off surface described in claims 1-4. Although the peel off surface {232} taught by Hicken is adhered to the airbag body, it is clear from Pars. [0087-0088] that this connection is configured “to break (i.e. to peel if adhesive is used from the list of attachment features in par. [0087] in place of stitching described in par. [0088]) at a predictable threshold level of force or stress”. Moreover, it would be obvious to one of . 
With respect to applicant’s arguments directed at new claims 5-15, the examiner maintains that the rejections presented below are proper.  Kitigawa is relied upon to teach an airbag body having areas that connect or adhere to each other after deployment. When the airbag is stored, the areas will be folded into the airbag. Hicken teaches a peel-off surface {232} which is used while the airbag is stored, as well as the equivalence and interchangeability between hook and loop fasteners and adhesives [0087-0088]. As discussed below in the rejection, Kitgawa is being modified in view of the teachings of Hicken to use adhesive as well as a peel-off surface. As the predetermined areas of Kitigawa as modified by Hicken will release from the peel-off surfaces during deployment, the peel-off surface will be in a position farther spaced from the predetermined area. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa (US 2019/0023214), hereinafter Kitigawa, in view of Hicken (US Publication No. 2016/0039383), hereinafter Hicken. 
Regarding claim 1, Kitigawa discloses {Figures 1-16} a passenger protection apparatus {10} for a vehicle, the apparatus comprising: an inflator {43 + 44} configured to generate gas upon receiving a 
However, Kitigawa does not explicitly disclose an adhesive applied on the predetermined surface, and also does not teach a surface facing the predetermined area when the airbag body is stored is a peel-off surface on which an adhesive force of the adhesive is lost. 
Hicken teaches {Figure 6} a peel-off surface {232}, as well as the equivalence and interchangeability between hook and loop fasteners and adhesives [0087].  
Accordingly, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the passenger protection apparatus of Kitigawa to include adhesives to connect the bag body to an adherend (in place of hook and loop fasteners) in view of the teachings of Hicken in order to provide a simpler and alternate connection between the bag and adherend after deployment of the airbag body. Moreover, it would have been obvious to have the adhesive surface in contact with another surface of the air bag body while in the pre-deployed/configured state and protected from permanently adhering to something other than the adherend (i.e. a peel-off surface). 
Regarding claim 2, Kitigawa, in view of Hicken discloses all of the aspects of claim 1. Kitigawa further discloses {Figures 1-16} the airbag body {40} is stored in a rolled state [0024-0025].  
Accordingly, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the passenger protection apparatus disclosed by Kitigawa such that in rolling the airbag the adhesive is applied to one of an outward surface and an inward surface of the role airbag body with a peel-off surface so as to provide an arrangement that protects the adhesive 
Regarding claim 3, Kitigawa in view of Hicken discloses all of the aspects of claim 1. Kitigawa further discloses {Figures 1-16} the airbag body {40} is stored with at least part of the airbag body being folded [0024-0025]. 
Kitigawa does not explicitly disclose one surface of the folded-down part is an adhesive surface on which the adhesive is applied, and the other surface facing the 30one surface is the peel-off surface. 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the passenger protection apparatus disclosed by Kitigawa such that in folding the airbag the adhesive is applied to a folded-down part and the other surface facing the adhesive is a peel-off surface so as to provide an arrangement that protects the adhesive while retaining the adhesive properties on the adhesive surface, in order to connect with an adherend, post-deployment.     
Regarding claim 4, Kitigawa in view of Hicken discloses all of the aspects of claim 1. Kitigawa further discloses [0024-0025] the airbag body {40} comprises a first end portion {distal end} and a second end portion {proximal end} facing one another when the airbag body is stored [0025], and to separate from one another when the airbag body is deployed.
Kitigawa does not explicitly disclose the adhesive is applied to a surface of the first end portion facing the second end portion when the airbag body is stored; and a surface of the second end portion facing the first end 10portion when the airbag body is stored is the peel-off surface.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the passenger protection apparatus disclosed by Kitigawa such that in folding the airbag the adhesive is applied to a first end portion of the airbag body and the other surface facing the adhesive portion is a peel-off surface so as to provide an arrangement that protects the 
Regarding claim 5, Kitigawa in view of Hicken discloses all of the aspects of claim 1. 
Kitigawa does not explicitly disclose that when the airbag body is in a deployed state, the peel-off surface remains retained on the airbag body and in a position farther spaced from the predetermined area than when in a storage state.
However, Kitigawa, as modified, would need the peel-off surface to also be located (remain retained) on the airbag body, because in a folded state (rolled, zig-zag fold, etc.) that is the location the adhesive surface would be in contact with.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the passenger protection apparatus disclosed by Kitigawa to retain the peel-off surface on the airbag body throughout deployment so that the peel-off surface is in a position farther spaced away from the predetermined area when in a storage state such that the adhesive area does not adhere to any unwanted portions of the airbag body while folded, which could restrict proper deployment.
Regarding claim 9, Kitigawa in view of Hicken discloses all of the aspects of claim 1. 
Kitigawa, as modified, does not explicitly disclose the peel-off surface is greater in area than the predetermined area which the peel-off surface contacts during storage.
However, if the best mode “attachment feature” taught by Hicken considered an adhesive fastener, as mentioned in par. [0087], it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the passenger protection apparatus such that the peel-off surface has a greater area than the adhesive area in order to decrease the likelihood that a portion of the adhesive surface gets stuck to the airbag body during deployment.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa in view of Hicken as applied to claim 1 above, and further in view of Svenbrandt (US 2006/0255572), hereinafter Svenbrandt.
Regarding claim 6, Kitigawa in view of Hicken discloses all of the aspects of claim 1.  
However, Kitigawa, as modified, does not explicitly disclose the airbag body is stored in a compressed zig-zag folded state.
Svenbrandt teaches {Figure 5} the airbag body {28 + 29} is stored in a compressed zig-zag folded state.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the passenger protection apparatus disclosed by Kitigawa to store the airbag body in a compressed zig-zag folding state in order reliably maintain the airbag in a folded configuration that can separate from a peel-off surface and deploy faster than an airbag body in a purely rolled configuration.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa in view of Hicken as applied to claim 1 above, and further in view of Enders (US 2005/0121889), hereinafter Enders.
Regarding claim 7, Kitigawa in view of Hicken discloses all of the aspects of claim 1. 
However, Kitigawa, as modified, does not explicitly disclose the airbag body is stored in a compressed accordion configuration.
Enders teaches {Figure 2B} the airbag body {60} is stored in a compressed accordion configuration.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the passenger protection apparatus disclosed by Kitigawa to store the airbag body in a compressed accordion folding state in order reliably maintain the airbag in a folded configuration that can separate from a peel-off surface and deploy faster than an airbag body in a rolled configuration.

Allowable Subject Matter
Claims 8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer (CN 111819113) teaches a passenger restraint system mounted on the roof of a vehicle, comprising adhesive portions, and a zig-zag/accordion folding configuration. Miyata (JP 2010/132268) teaches an airbag, and airbag apparatus with analysis of peel strength.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616